DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 13-14 of this instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 3, 7 and 11 of U.S. Patent No. 10,472,162. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of this instant application corresponds to claim 1 of the patent.
Claim 2 of this instant application corresponds to claim 1 of the patent.
Claim 3 of this instant application is identical to claim 2 of the patent.
Claim 4 of this instant application is identical to claim 11 of the patent.
Claim 5 of this instant application corresponds to claim 1 and 6 of the patent.
Claim 6 of this instant application corresponds to claim 1 of the patent.
Claim 7 of this instant application corresponds to claims 1 and 4 of the patent.
Claim 8 of this instant application corresponds to claim 1 of the patent.
Claim 13 of this instant application is identical to claim 3 of the patent.
Claim 14 of this instant application is identical to claim 7 of the patent.
Claims 15 and 17-19 of this instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,472,162. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 15 of this instant application corresponds to claim 20 of the patent.
Claim 17 of this instant application corresponds to claim 20 of the patent.
Claim 18 of this instant application is identical to claim 20 of the patent.
Claim 19 of this instant application is identical to claim 20 of the patent.
Claim 20 of this instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,472,162 in view of    Nomura (US 2015/0166253).
 	The patent discloses all the features of the invention but is silent in disclosing the fluid composition (L) comprising: an oxidant. However, Nomura teaches the commonality of having the fluid composition comprises an oxidant ([0159]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Nomura with regard to the compositions of the fluid into the device of the patent in order to dispense a desired fluid.
 	Following the rationale of in in re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 9-11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berube (US 5,179,982).
Regarding claim 1, Berube discloses a spray dispensing device (fig.1-4), comprising: (a) a container (C) comprising: (i) a first chamber (44); and (ii) a second chamber (46) fluidly coupled to the first chamber; (b) a flexible bladder (20; col 4, ll.59-60) contained within the first chamber and configured to hold a fluid composition (L), wherein the flexible bladder is formed of a material compatible with the fluid composition (in the absent of citing the specific properties of the materials of the composition and the bladder, the invention of Berube must be taking into consideration the compatibility of the material of the bag and fluid composition for normal operation of the device, see also col 10, ll.3-9); (c) an actuator (36), formed of a material that is compatible with the fluid composition in fluid communication with the flexible bladder and configured to dispense the fluid composition from the flexible bladder upon actuation of the actuator (via 36 and in the absent of citing the specific properties of the materials of the composition and actuator a compatibility between the material of the parts of the device Berube must exist for normal operation of the device); and (d) an outlet valve (V) 
Regarding claim 6, Berube discloses the outlet valve is configured to allow a pressurized composition in the second chamber to flow to the first chamber, wherein the pressurized composition remains in the container (see 44 and 46 in fig.1).
Regarding claim 9, Berube discloses the container has a longitudinal axis and curved sidewalls along at least a portion of the longitudinal axis and a transverse cross-section that varies along at least a portion of the longitudinal axis (see interior shape of the walls of 44).
Regarding claim 10, Berube discloses the container includes a side wall defining at least a portion of the first chamber and a separate bottom wall that is operable to be sealed to the side wall to allow the second chamber, containing a pressurizing composition, to be inside in the container (wall 12, see fig.1).
Regarding claim 11, Berube discloses the bottom wall includes a plug (52) to seal a port through the bottom wall.
Regarding claim 15, Berube discloses a spray dispensing device (fig.1-4), comprising: (a) a container (C) having a non-linear side wall that is curved along at least a portion of the longitudinal axis of the non-linear side wall (see interior walls of C), wherein a transverse cross- section of the container varies along a longitudinal axis of the container (lower and upper transverse section of the interior of C varies along longitudinal axis, see fig.1), the container comprising: (i) a first chamber (44) having a first pressure (col 6, ll.22-30); and (ii) a second chamber (46) fluidly coupled to the first chamber and configured to hold a pressurized composition having a second pressure (col 6, ll.22-30; chamber 46 has higher pressure in order to supply pressure to constant pressure chamber 44 upon actuation of the device); and (b) a flexible bladder (20; col 4, ll.59-60) housed within the first chamber (see fig.1) and configured to contain a fluid composition (L); (c) an actuator (36) in fluid communication with the flexible bladder and configured to dispense the fluid composition from the flexible bladder upon activation (via 36); and (d) an outlet valve (V) positioned between the first chamber and the second chamber; wherein the second pressure is greater than the first pressure (col 6, ll.22-30; chamber 46 has higher pressure in order to supply pressure to constant pressure chamber 44 upon actuation of the device); wherein the pressurized composition does not contact the fluid composition as the pressurized composition flows into the first chamber from the second chamber through the outlet valve (see fig.1, gas A is shielded via wall of the bag 20); wherein upon actuation of the actuator, the container is configured to dispense the fluid composition from the flexible bladder while 
Regarding claim 16, Berube discloses a separate bottom wall, configured to be coupled, to the side wall to define the second chamber (wall 12).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) in view of Rudick (US 4,709,734).
Regarding claims 2, 4-5 and 19, Berube is silent in disclosing the second chamber houses a pressurized composition at a pressure in the range from about 70 psi to about 150 psi; the first chamber maintains a substantially constant pressure of about 25 psi to about 60 psi while the fluid composition is dispensed from the flexible bladder over a life of the spray dispensing device; and a constant pressure within the first chamber is maintained in the range of about 20 psi to about 70 psi. However, Rudick teaches the second chamber houses a pressurized composition at a pressure in the range from about 70 psi to about 150 psi. (col 4, ll.35-42); the first chamber maintains a substantially constant pressure of about 25 psi to about 60 psi while the fluid composition is dispensed from the flexible bladder over a life of the spray dispensing device (col 4, ll.20-27); a constant pressure within the first chamber is maintained in the 
Regarding claim 3, Berube discloses the pressurized composition is selected from the group consisting of air (col 5, ll.25-26), nitrogen, carbon dioxide, argon and combinations thereof.
Claims 7 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) in view of Nomura (US 2015/0166253).
 Regarding claim 7, Berube is silent in disclosing the fluid composition comprises an oxidant and the interior surface of the container comprises a metal. However, Nomura teaches the commonality of having the fluid composition comprises an oxidant ([0159]) and the interior surface of the container comprises a metal ([0058]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Nomura with regard to the compositions of the fluid and material of the container into the device of Berube in order to dispense a desired fluid and having a sturdy operation.
Regarding claim 20, Berube discloses a spray dispensing device (fig.1-4), comprising: (a) a container (C) having a curved side wall, wherein a transverse cross-section of the container varies along a longitudinal axis of the container (see interior walls of C), the container comprising: (i) a first chamber (44) having a first pressure (col 6, ll.22-30); and (ii) a second chamber (46) fluidly coupled to the first chamber and configured to hold a 
 	Berube is silent in disclosing the fluid composition comprising: an oxidant.
However, Nomura teaches the commonality of having the fluid composition comprises an oxidant ([0159]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Nomura with regard to the compositions of the fluid into the device of Berube in order to dispense a desired fluid.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) in view of Haley (US 2009/0236363).
 	Berube is silent in disclosing the fluid composition includes one or more oxidizing agents selected from the group consisting of halogens, hypochlorites, hypochlorous acid, hydrogen peroxide, other peroxides, and combinations thereof. However, Haley in the same field of dispensing cleaning solution via bag [0032] teaches pouch (74) contains hydrogen peroxide [0048] as an oxidizing agent. It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Haley with regard to dispensing hydrogen peroxide into the content of the bag of the device of Rudick in order to provide a cleaning composition that is stable under pressure [0086].
Claims 12 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) in view of Hansen (US 2009/0108021).
Regarding claims 12 and 17, Berube is silent in disclosing a pressurized composition housed within the second chamber, wherein the pressurized composition comprises a liquid phase or a solid phase. However, Hansen teaches (“Yet other alternative propellants include hydrocarbons such as isobutane (C.sub.4H.sub.10), propane (C.sub.3H.sub.8), and liquefied petroleum gas; and natural gases including compressed air, carbon dioxide, and nitrogen [0078]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the content of the pressurized composition of the device of Berube to a liquid propellant as taught by Hansen in order to operate the device at substantially lower cost.
Regarding claim 18, Berube is silent in disclosing the fluid composition includes a bleach composition and the flexible bladder is formed of a material compatible with the bleach composition. However, Hansen teaches the fluid composition includes a bleach .
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) in view of Stone (US 4,322,020).
 	Berube is silent in disclosing the container is made from a plastic material selected from the group consisting of polypropylene, polyethylene, polycarbonate, and combinations thereof. However, Stone in the same field of dispensing liquid via a pressurized inner bag (9 fig.2) of a container (26) teaches the container is made of a polyethylene plastic material (col 5, line 62). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the container of the device of Berube with a polyethylene plastic container as taught by Stone in order to have a lighter, less expensive and ecologically preferable device (col 2, lines 40-43).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) in view of Allen (US 5,567,489).
 	Berube is silent in disclosing the flexible bladder comprises an ethylene vinyl alcohol barrier film. However, Allen teaches a bag may contains ethylene vinyl alcohol barrier film (col 1, lines 35-43). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the bag of the 
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Kallgren (US 2014/0252029).
Regarding claim 1, Kallgren discloses a spray dispensing device (fig.1-8), comprising: (a) a container (2) comprising: (i) a first chamber (8); and (ii) a second chamber (chamber from pressure source 10) fluidly coupled to the first chamber (please not the obviousness of having both chambers in one container) ; (b) a flexible bladder (3) contained within the first chamber and configured to hold a fluid composition (4), wherein the flexible bladder is formed of a material compatible with the fluid composition (in the absent of citing the specific properties of the materials of the composition and the bladder, Kallgren takes into consideration the compatibility of the material of the bag and fluid composition for normal operation of the device); (c) an actuator (5), formed of a material that is compatible with the fluid composition in fluid communication with the flexible bladder and configured to dispense the fluid composition from the flexible bladder upon actuation of the actuator (via 6 and in the absent of citing the specific properties of the materials of the composition and actuator Kallgren takes into consideration the compatibility of the materials for normal operation of the device); and (d) an outlet valve (DV) positioned between the first chamber and the second chamber; wherein the fluid composition does not directly contact an interior surface of the container because the interior surface is incompatible with the fluid composition (see fig.1); wherein the first chamber is configured to have a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/BOB ZADEH/Examiner, Art Unit 3754